Citation Nr: 1809512	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for migraines, to include as secondary to service connected adjustment disorder mixed with anxiety and depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 2002 to September 2007. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in his January 2014 substantive appeal.  The hearing was scheduled for November 2014.  In October 2014, he was notified of the scheduled hearing and the consequences of not reporting.  However, he failed to report for his scheduled hearing.  Accordingly, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously on appeal.  In an August 2012 statement, the Veteran referenced recent diagnoses for anxiety and depression and asked for these conditions to "take the place of the PSD claim."  In a November 2013 rating decision, the RO granted service connection for adjustment disorder with mixed anxiety and depression (previously denied as PTSD).  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following further development.

First, the Veteran reported in a February 2008 service connection claim form that he had a separation or retirement physical examination in August 2007 at Seymour Johnson Air Force Base.  The RO obtained the Veteran's service treatment records.  The referenced August 2007 separation examination is not of record.  Upon remand, efforts to obtain the identified record should be undertaken.

Second, in the December 2017 Informal Hearing Presentation, the Veteran's representative requested that in light of the Veteran's contentions that his service connected psychiatric disorder worsens the severity of his headaches, the Board  should address a secondary service connection theory of entitlement.  The Board will procure an opinion that addresses whether the Veteran's migraine headaches are caused or aggravated by his service-connected adjustment disorder mixed with anxiety and depression.  Also, if additional service treatment records are associated with the file, an addendum medical opinion on the direct service connection theory of entitlement will be needed to consider such records.

In addition, 2017 VA treatment records reference non-VA care through the Veterans Choice Program (VCP), including for pain management.  It is unclear whether this includes pain management for migraines.  The RO should attempt to obtain these non-VA treatment records (and any other identified private treatment records regarding migraines), as well as all necessary releases.  If they are not available, then the Veteran should be advised of this fact and given an opportunity to submit the records himself, as these records may be relevant to his appeal.  

Finally, outstanding VA treatment records should be associated with the file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to obtain an outstanding service treatment record identified by the Veteran.  Specifically, the Veteran contends that he underwent a separation examination in August 2007 at Seymour Johnson Air Force Base in North Carolina.  Document all attempts to the record, including any negative responses.

2.  Obtain and associate with the claims file all outstanding VA treatment records from the Fargo VA Health Care System and all associated outpatient clinics (including but not limited to the Bismarck CBOC) from February 2017 to the present.

3.  Provide the Veteran and his representative with appropriate notice of the information and evidence required to substantiate a claim based on secondary service connection.  

4.  Ask the Veteran to identify any outstanding private treatment records relevant to the appealed issue (including but not limited to records of any relevant, non-VA pain management treatment through the Veterans Choice Program), and to complete release forms so the RO can request those records.  

Any negative responses must be documented.  If such private treatment records are unavailable, then the RO should notify the Veteran. 

5.  Obtain an addendum medical opinion to the January 2011 VA examination/March 2011 medical opinion.  The examiner must note his or her review of the file.  Then, the examiner should opine as to the following, with a full supporting rationale:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current migraine condition is caused by OR aggravated by his service connected adjustment disorder mixed with anxiety and depression?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

(b) If, and only if, additional relevant service treatment records are associated with the file, is it at least as likely as not (50 percent probability or more) that the Veteran's current migraine condition had its onset during active duty service?  

If any opinion requested above is not possible without resort to mere speculation, then the examiner must explain why.

6.  After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

